Case 3:18-cv-16020-MAS-TJB Document 233 Filed 02/24/21 Page 1 of 3 PageID: 4747
Case 3:18-cv-16020-MAS-TJB Document 233 Filed 02/24/21 Page 2 of 3 PageID: 4748
Case 3:18-cv-16020-MAS-TJB Document 233 Filed 02/24/21 Page 3 of 3 PageID: 4749




       Accordingly,

                     _____ day of February 2021, ORDERED that:
       IT IS on this ____

       1.         ver’s Motion to Dismiss Shayne’s Counterclaim (ECF No. 167)
             Discover’s                                                  1    is DENIED

                  ut prejudice.
             without

       2.         ver may request leave to file a renewed motion following the resolution of
             Discover

                  e’s Motion to Quash Subpoenas. (ECF No. 224.)
             Shayne’s

                                                        ______
                                                            _ _____
                                                                 ______
                                                                 ____
                                                                    _____
                                                                       _ __
                                                                          ___
                                                        ____________________________
                                                        MICHAEL A. SHI HIPP
                                                                       H P
                                                                         PP
                                                        UNITED STATES DISTRICT JUDGE
